WR-84,080-01
                                                                        COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
                                                                      Transmitted 10/30/2015 4:41:22 PM
                                                                         Accepted 11/2/2015 9:13:41 AM
                        WRIT NO. C-372-008773-0924992-A                                  ABEL ACOSTA
                                                                                                 CLERK
                         TRIAL COURT NO. 09-24992D
                                                                           RECEIVED
EX PARTE                                       §            IN THE TEXAS
                                                                COURT OF CRIMINAL APPEALS
                                               §                           11/2/2015
                                                                      ABEL ACOSTA, CLERK
                                               §            COURT OF
                                               §
RITCHIE HERNANDEZ                              §            CRIMINAL APPEALS


         OBJECTIONS TO THE TRIAL COURT’S ORDER ON
    HERNANDEZ’S APPLICATION FOR A WRIT OF HABEAS CORPUS

      In Hernandez’s Application for a Writ of Habeas Corpus, he argued that his

counsel was ineffective in, among other things failing to investigate whether the knife

found by the police could, in fact, have been the murder weapon. Hernandez pointed

to an affidavit by since-retained crime-scene expert Ed Hueske, who concluded that

the knife discovered could not have been the murder weapon at all. The district court,

however, adopting the State’s proposed findings of fact and conclusions of law,

without holding a hearing, determined that counsel was not ineffective because it

found Hueske was unqualified and offered unsupported opinions.

      In fact, Hueske was eminently qualified, as evidenced by his curriculum vitae.

See Attached. But, regardless, whether Hueske was qualified to provide the opinions

set forth in his affidavit was a credibility determination, and a witness’s credibility

presents an “in court” issue for the finder of fact. In Jackson v. State, 17 S.W.3d 664,

670 (Tex.Crim.App.2000), the Court of Criminal Appeals held that, when faced with

an expert witness, a trial court should conduct a hearing outside the presence of the

jury to determine whether the requirements of Texas Rule of Evidence 702 are met.

See TEX. R. EVID. 702 (“If scientific, technical, or other specialized knowledge will



                                                                                       1
assist the trier of fact to understand the evidence or to determine a fact in issue, a

witness qualified as an expert by knowledge, skill, experience, training or education

may testify thereto in the form of an opinion or otherwise.”); see Shaw v. State, 329
S.W.3d 645, 650 (Tex. App.—Houston [14th Dist.] 2010, pet. ref’d) (“After a hearing

outside the jury’s presence, the trial court found her qualified to testify as an

expert.”). Indeed, before the admission of expert testimony at trial, such a hearing is

mandatory and “a trial judge’s denial of a timely and proper motion for such hearing

would constitute error.” Alba v. State, 905 S.W.2d 581, 588 (Tex.Crim.App.1995); see

also Coble v. State, 330 S.W.3d 253, 273 (Tex.Crim.App.2010) (upon request, a trial

judge must conduct a “gatekeeping” hearing outside the presence of the jury to

determine whether scientific evidence and testimony is sufficiently reliable and

relevant to help the jury in reaching an accurate result).

      It should be no different whether the proceeding before the court is a jury trial

or writ hearing. See Ex parte Abrams, No. AP-75,366, 2006 WL 825775, *2 (Tex. Crim.

App. 2006) (“The court appears to rely on Officer Suro’s testimony during the habeas

hearing, in which she asserted that she was not and is not now qualified to testify as

an expert on blood spatter evidence.”). In a case that turns on issues of credibility, it

is inappropriate to resolve controverted facts without an evidentiary hearing where

witnesses are subject to cross-examination. In Ex parte Byars, 176 S.W.3d 841 (Tex.

Crim. App. 2005), Presiding Judge Keller noted that the most effective way of

determining the reliability of witness testimony is through the “crucible of cross-




                                                                                       2
examination.” Id. at 842 (concurring opinion). Similarly, in Charles v. State, 146
S.W.3d 204 (Tex. Crim. App. 2004), the Court stated

      Affidavits . . . are widely and appropriately used in criminal and civil
      proceedings to determine if there are material disputed facts and to
      define exactly which facts are disputed. They are not always well-suited
      for resolving disputed facts.

Id. at 210 (footnotes omitted).

       Accordingly, in this case, the district court should not have decided that

Hueske’s curriculum vitae alone resolved all the issues in this case. This is an

inappropriate way to make a credibility determination. Valid judgments about

credibility cannot be made from a review of a paper record alone. Accordingly,

Hernandez objects to the trial court’s findings and conclusions and urges this Court

to order a live evidentiary hearing to resolve whether Hueske is in fact a qualified

expert. See, e.g., Perillo v. Johnson, 79 F.3d 441, 444 (5th Cir. 1996) (petitioner

entitled to discovery when there is factual dispute which, if resolved in petitioner’s

favor, would entitle petitioner to relief, and the State has not afforded petitioner a

full and fair evidentiary hearing).

      For these reasons, and all those urged in Hernandez’s original memorandum

in support of his application for a writ of habeas corpus, Hernandez respectfully

requests this Court to reject the district court’s recommendation.




                                       Respectfully submitted,



                                                                                    3
      /s/ Bruce Anton
BRUCE ANTON
Bar Card No. 01274700
ba@sualaw.com


      /s/ Brett Ordiway
BRETT ORDIWAY
State Bar No. 24079086
bordiway@sualaw.com

SORRELS, UDASHEN & ANTON
2311 Cedar Springs Road, Suite 250
Dallas, Texas 75201
(214)-468-8100 (office)
(214)-468-8104 (fax)

Counsel for Applicant




                                     4
                              Certificate of Service

      I, the undersigned, hereby certify that a true and correct copy of the foregoing
Objections to the Trial Court’s Order on Hernandez’s Application for a Writ of Habeas
Corpus was mailed to the Tarrant County District Attorney’s Office and the 372nd
Judicial District Court of Tarrant County on October 30, 2015.


                                             /s/ Bruce Anton
                                       Bruce Anton




                                                                                    5
                                            CURRICULUM VITAE
Phone: (903) 723-3612                        Edward E. Hueske                         Cell: 972-898-7497
E-mail: xprtwit@aol.com                                                                www.edhueske.com

Present Positions:

         •   Director, Forensic Training & Consulting, LLC since 1997

Former Positions:

         •   Instructor of Chemistry, Blinn College, Brenham, Texas 1970-1974
         •   Assistant Laboratory Director, Fort Worth Police Department, 1974-1983
         •   Adjunct Instructor of Chemistry, Weatherford College, Weatherford, Texas 1976-1980
         •   Adjunct Instructor of Criminal Justice, University of Texas at Arlington, 1980-1983
         •   Supervising Criminalist, Arizona Department of Public Safety, 1983-1996 (ret.)
         •   Adjunct Instructor of Police Science, Northern Arizona University, 1984-1994
         •   Firearms Examiner, Tulsa Police Department, Tulsa, Oklahoma 1996-1997
         •   Adjunct Instructor of Police Science, Tulsa Community College, 1997
         •   Laboratory Manager, Weckerling Scientific Laboratories, Carrollton, Texas 1997-1998
         •   Criminalist, Forensic Consultant Services, Fort Worth, Texas, 1998-1999
         •   Principal Lecturer/Criminalistics Coordinator, University of North Texas, 1999-2012 (ret.)

Formal Education:

         •   B.S., Chemistry, Sam Houston State University, 1968
         •   M.A., Chemistry, Sam Houston State University, 1971

Special Courses Attended:

         •   DEA Forensic Chemist Seminar, McLean, Virginia, 1975 (40 hrs)
         •   FBI Glass Analysis Course, Quantico, Virginia, 1976 (40 hrs)
         •   Applied Molecular Spectroscopy, Arizona State University, Tempe, Arizona, 1977 (40 hrs)
         •   ATF Arson Residue Analysis Course, Rockville, Maryland, 1980 (40 hrs)
         •   FBI Gunshot Residue Analysis Course, Quantico, Virginia, 1981 (40 hrs)
         •   Ballistics and Handloading Course, Trinidad State College, Trinidad, Colorado, 1982 (40 hrs)
         •   Polarized Light Microscopy, McCrone Institute, Austin, Texas, 1982 (40 hrs)
         •   FBI Instrumental Analysis of Paints and Polymers Course, Quantico, Virginia, 1983 (40 hrs)
         •   FBI Symposium on Footwear and Tire Tread Examination, Quantico, Virginia, 1984 (40 hrs)
         •   X-Ray Fluorescence Class, Tracor Corporation, Flagstaff, Arizona, 1985 (8 hrs)
         •   FBI Specialized Techniques in Firearms Identification Course, Quantico, Virginia, 1987 (40 hrs)
         •   Ruger Police Armorer’s Course, Phoenix Police Academy, Phoenix, Arizona, 1987 (40 hrs)
         •   Crime Scene Reconstruction Class, Dr. Henry Lee, Scottsdale, Arizona, 1988 (8 hrs)
         •   AFTE Glock Armorer’s Class, Virginia Beach, Virginia, 1989 (8 hrs)
         •   AFTE Remington 1100 Service Class, Houston, Texas, 1991 (8 hrs)
         •   Photomicrography Class, Leitz Corporation, Phoenix, Arizona, 1991 (8 hrs)
         •   Crime Scene Photography, Flagstaff, Arizona 1992 (8 hrs)
         •   Wound Ballistics Class, Dr. Martin Fackler, Glendale, Arizona, 1992 (8 hrs)
         •   Blood Spatter Interpretation and Crime Scene Reconstruction, Scottsdale, Arizona, 1993 (16 hrs)
         •   FBI Footwear and Tire Tread Examination Seminar (presenter), Quantico, Virginia, 1994 (40 hrs)
         •   SWAFS Shooting Reconstruction Class, Colorado Springs, Colorado, 1995 (8 hrs)
         •   SWAFS Lamp Bulb Examination Class, Colorado Springs, Colorado, 1995 (8 hrs)




                                                                                                               1
         •   Accident Reconstruction and Low-Speed Crash Evaluation, Texas A&M University, 1996 (16 hrs)
         •   Bloodstain Pattern Analysis in Violent Crimes, University of North Texas, 2000 (40 hrs)
         •   Recovery of Buried Remains, University of North Texas, 2001 (16 hrs)
         •   Bloodstain Pattern Analysis in Crimes of Violence – Pt. II, University of North Texas, 2002 (40 hrs)
         •   Blood Wipes, Swipes & Other Patterns, IAI Training Seminar, Boston, MA, 2006 (2 hrs)
         •   Preparation of Demonstrative Exhibits for Bloodstain Pattern Analysis, IAI Training Seminar,
             Boston, MA, 2006 (10 hrs)
         •   Microscopical Approach to Trace Evidence in Shootings, AAFS, Denver, CO, 2009 (8 hrs)

Professional Affiliations:

         •   Fellow of the American Academy of Forensic Sciences
         •   Distinguished Member of the Association of Firearm and Tool Mark Examiners
         •   Emeritus Member of the Southwestern Association of Forensic Scientists
         •   Emeritus Member of the American Society of Crime Laboratory Directors
         •   Member of the International Association of Bloodstain Pattern Analysts

Papers Presented/Speaking Engagements:

         •   “Developing Regional Lab-User Agency Communication,” Southern and Southwestern Assns. of Forensic
             Scientists, Baton Rouge , Louisiana, 1986
         •   “Mikrosil Casting in Firearms Examinations,” Assn. of Firearm and Tool Mark Examiners, Houston,
             Texas, 1991
         •   “The Jennifer Wilson Homicide: A Study in Trace Evidence,” SW Assn. of Forensic Scientists, Tucson,
             Arizona, 1991
         •   “The Use of Videomicroscopy in Footwear Comparisons,” Southern and Southwestern Assns. of Forensic
             Scientists, Shreveport, Louisiana, 1992
         •   “The Reconstruction of a Double Homicide near Ashfork, Arizona,” SW Assn. of Forensic Scientists,
             South Padre Island, Texas, 1993
         •   “Gunshot Residue Testing of Blood Stained Garments,” SW Assn. of Forensic Scientists, South Padre
             Island, Texas, 1993
         •   “The Use of Hand-Held Laser Pointers in the Reconstruction of Events at Crime Scenes,” Southern and
             Southwestern Assns. of Forensic Scientists, Little Rock, Arkansas, 1994
         •   “The Application of Videomicroscopy to Footwear Identification,” International Symposium on
             Footwear/Tire Tread Identification, FBI Academy, Quantico, Virginia, 1994
         •   “Footwear/Tire Tread Identification-The Northern Arizona Perspective,” International Association for
             Identification, Phoenix, Arizona, 1994
         •   “The Application of Videomicroscopy to Footwear Identification,” International Association for
             Identification, Phoenix, Arizona, 1994
         •   “A Bizarre Homicide,” SW Assn. of Forensic Scientists, Houston, Texas, 1995
         •   “The Portable Scopeman-A Powerful New Crime Scene Tool,” SW Assn. of Forensic Scientists, Fort
             Worth, Texas, 1996
         •   “Defense Experts- The Good, The Bad, and The Ugly,” Texas Criminal Defense Lawyers Assn., El Paso,
             Texas, 1998
         •   “Forensic Science for the Prosecution and the Defense,” University of Texas Law School, 2000
         •   “The Defense of Shawn Berry,” Louisiana Criminal Defense Lawyers Association, Lafayette, Louisiana, 2000
         •   “The Defense of Shawn Berry,” University of Texas Law School, 2000
         •   “Private Forensic Labs – The Good, The Bad and The Ugly,” International Conference of the American
              Society for Industrial Security, 2001
         •   “Bloodstain Pattern Interpretation,” Oklahoma City University Law School, 2002
         •   “Crime Scene Deconstruction-Reconstruction,” Oklahoma City University Law School, 2002
         •   “Re-Examination of Physical Evidence – A Defense Perspective,” American Academy of Forensic Science
             Annual Conference, Dallas, Texas, 2004
         •   “Shooting Incident Reconstruction,” 8th Annual Public Defender Retreat, Las Vegas, NV, 2008

                                                                                                                    2
        •   “Pseudo-High Velocity Impact Blood Spatter”, American Chemical Society Regional Meeting
            (Forensic Section), El Paso, TX, 2009
       •    “The Jennifer Wilson Case”, Major Case Investigators of North Texas, Ft. Worth, Texas, 2013
       •    “The Jennifer Wilson Case”, Student/Faculty Symposium, Blinn College, Brenham, Texas, 2013

Specialized Forensic Classes Taught:

                          (List of classes taught from 1984-1998 is available upon request)

        •   Shooting Reconstruction, El Paso Police Department, 1999 (40 hrs)
        •   Shooting Reconstruction, Prince William County Police Training Center, Nokesville, Va.,1999 (40 hrs)
        •   Shooting Reconstruction, Florida Dept. of Law Enforcement, Pensacola, Fla., 1999 (24 hrs)
        •   Shooting Reconstruction, Salt Lake Co. Sheriff’s Training Center, Salt Lake City, Ut., 1999 (24 hrs)
        •   Shooting Reconstruction, Tri-County Police Training Center, Fergus Falls, Minn., 1999 (24 hrs)
        •   Clandestine Drug Lab Investigation, Tarrant Co. (TX) Drug Task Force, Cleburne, Tx., 1999 (24 hrs)
        •   Blood Spatter Interpretation, Arlington Police Training Center, Arlington, Texas, 1999 (24 hrs)
        •   Advanced Homicide Investigation, Turkish National Police, Ankara, Turkey, 1999 (40 hrs)
        •   Advanced Homicide Investigation, Turkish National Police, Istanbul, Turkey, 1999 (40 hrs)
        •   Shooting Reconstruction, Gastonia Police Training Center, Gastonia, N.C., 1999 (24 hrs)
        •   Shooting Reconstruction, Tallahassee Police Department, Tallahassee, Florida, 1999 (24 hrs)
        •   Shooting Reconstruction, Tri-Cities Police Academy, Richardson, Texas, 1999 (24 hrs)
        •   Shooting Reconstruction, West Palm Beach Co. Sheriff, West Palm Beach, FL, 2000 (24 hrs)
        •   Crime Scene Investigation, Office of the Attorney General , Guatemala City, Guatemala, 2000 (40 hrs)
        •   Officer –Involved Shooting Incidents, University of North Texas, Denton, Texas, 2000 (16 hrs)
        •   Advanced Shooting Reconstruction, University of North Texas, Denton, Texas, 2000 (24 hrs)
        •   Shooting Reconstruction, Las Vegas Metro Police Department, Las Vegas, Nevada, 2000 (24 hrs)
        •   Advanced Shooting Reconstruction, West Palm Beach Police Department, Florida, 2000 (24 hrs)
        •   Shooting Reconstruction, East Texas Police Academy, Kilgore, Texas 2000 (24 hrs)
        •   Shooting Reconstruction/Adv. Shooting Reconstruction, NYPD, New York City, New York, 2000 (48 hrs)
        •   Shooting Reconstruction, Grossmont College, San Diego, California, 2000 (24 hrs)
        •   Advanced Crime Scene Investigation/Reconstruction, University of North Texas, Denton, Texas, 2000 (40hrs)
        •   Shooting Reconstruction, Suffolk County Crime Lab, Hauppauge, New York, 2000 (40 hrs)
        •   Shooting Reconstruction, Missouri State Police Academy, Columbia, Missouri, 2001 (24 hrs)
        •   Shooting Reconstruction, Bannock County Sheriff’s Office, Pocatello, Idaho, 2001 (40 hrs)
        •   Shooting Reconstruction, Syracuse Police Department, Syracuse, New York, 2001 (40 hrs)
        •   Shooting Reconstruction, Federal Bureau of Investigation, Dallas, Texas 2001 (40 hrs)
        •   Shooting Reconstruction, Washington Metropolitan Police, Washington, D.C., 2001 (24 hrs)
        •   Shooting Reconstruction, Special Investigations Unit, Mississauga, Ontario, Canada, 2001 (24 hrs)
        •   Shooting Reconstruction/Officer-Involved Shootings, Northwestern University, Chicago, 2001 (40 hrs)
        •   Footwear/Tire Tread Evidence, Metropolitan Police Department, Washington, D.C., 2001 (24 hrs)
        •   Officer-Involved Shootings, Baton Rouge Police Department, Baton Rouge, Louisiana, 2001 (16 hrs)
        •   Officer-Involved Shootings, East Texas Police Academy, Kilgore, Texas, 2001 (16 hrs)
        •   Bio-Terrorism, Kimberly-Clark Corporation, Dallas, Texas, 2001 (4 hrs)
        •   Advanced Shooting Reconstruction, East Texas Police Academy, Kilgore, Texas, 2001 (24 hrs)
        •   Shooting Reconstruction, Santa Barbara County Sheriff’s Office, Santa Barbara, California, 2002 (24 hrs)
        •   Bio-Terrorism, Solutions 2000, Austin, Texas, 2002 (8 hrs)
        •   Gunpowder and Primer Residues, University of North Texas, Denton, Texas, 2002 (40 hrs)
        •   Advanced Shooting Reconstruction, University of North Texas, Denton, Texas, 2002 (24 hrs)
        •   Shooting Reconstruction, Metropolitan Police Department, Washington, D.C., 2002 (total of 72 hrs)
        •   Shooting Reconstruction/Officer-Involved Shootings, Northwestern University, Chicago, 2002 (40 hrs)
        •   Shooting Reconstruction, Special Investigations Unit, Mississauga, Ontario, Canada, 2002 (24 hrs)
        •   Shooting Reconstruction, Federal Bureau of Investigation, Dallas, Texas 2002 (40 hrs)
        •   Shooting Reconstruction, El Paso Police Department, El Paso, Texas 2002 (40 hrs)
        •   Tool Mark Comparison, Centre of Forensic Science, Toronto, Ontario, Canada, 2002 (40 hrs)
        •   Shooting Reconstruction, Sioux Falls Police Department, Sioux Falls, South Dakota, 2002 (40 hrs)
                                                                                                                3
Specialized Classes Taught (continued):

•   Footwear/Tire Tread Evidence, East Texas Police Academy, Kilgore, Texas, 2002 (24 hours)
•   Crime Scene Analysis/Reconstruction, East Texas Police Academy, Kilgore, Texas, 2002 (24 hours)
•   Shooting Incident Analysis/Reconstruction, Las Vegas Metro Police, Las Vegas, NV, 2003 (48 hours)
•   Shooting Incident Reconstruction, St. Louis County Police Academy, St. Louis, MO, 2003 (24 hours)
•   Crime Scene Analysis/Reconstruction, NYPD, New York, New York, 2003 (24 hours)
•   Bloodstain Pattern Analysis in Crimes of Violence, NYPD, New York, New York, 2003 (24 Hours)
•   Advanced Trajectory Analysis, Special Investigations Unit, Mississauga, Ontario, Canada, 2003 (24 hours)
•   The Abuse and Sexual Assault of Children, East Texas Police Academy, Kilgore Texas, 2003 (16 hours)
•   Advanced Trajectory Analysis, Federal Bureau of Investigation, Dallas, Texas, 2003 (40 hours)
•   Gunpowder & Primer Residues in Distance Determination, Denton County Sheriff’s Training Center, Denton,
    Texas, 2003 (40 hours)
•   The Analysis/Reconstruction of Crimes of Violence, UNT Police Academy, Denton, Texas, 2003 (24 hours)
•   Advanced Trajectory Analysis, UNT Police Academy, Denton, Texas, 2003 (24 hours)
•   Shooting Incident Reconstruction, Charlotte-Mecklenburg Regional Police Training Center, Charlotte, NC,
    2003, (40 hours)
•   Shooting Incident Reconstruction, Nashville Metro Police Academy, Nashville, Tennessee, 2003 (40 hours)
•   The Investigation of Officer-Involved Shootings, Drug Enforcement Administration Academy, Quantico,
    Virginia, 2003 (40 hours)
•   Gunpowder & Primer Residues in Distance Determination, San Diego Police Department, San Diego, CA,
     2003 (40 hours)
•   Crime Scene Analysis/Reconstruction, Florida Public Defenders Association, Ft. Lauderdale, FL, 2003 (16 hrs)
•   Shooting Reconstruction/Officer-Involved Shootings, St. Louis Cty. P.A., St. Louis, MO, 2004 (40 hrs)
•   The Investigation of Officer Involved Shootings, Drug Enforcement Administration Academy, Quantico,
    Virginia, 2004 (24 hours)
•   Gunpowder & Primer Residues in Distance Determination, NYPD New York, New York, 2004 (40 hours)
•   Crime Scene Photography, St. Louis County Police Academy, St. Louis, MO, 2004 (24 hours)
•   Advanced Trajectory Analysis, St. Louis County Police Academy, St. Louis, MO, 2004 (24 hours)
•   Shooting Incident/Officer-Involved Shooting Reconstruction, Center for Public Safety, Northwestern
    University, Evanston, Illinois, 2004 (40 hours)
•   Shooting Reconstruction Techniques, Texas Rangers Annual Conference, Cypress, Texas, 2004 (4 hours)
•   Advanced Trajectory Analysis, Federal Bureau of Investigation, Dallas, Texas, 2004 (40 hours)
•   Forensic Photography, East Texas Police Academy, Kilgore, Texas, 2004 (24 hours)
•   Crime Scene Analysis/Reconstruction, Special Investigations Unit, Mississauga, Ontario, Canada, 2004 (24
     hours)
•   The Investigation of Officer Involved Shootings, Drug Enforcement Administration Academy, Quantico,
    Virginia, 2004 (24 hours)
•   Shooting Reconstruction/Officer-Involved Shootings, Sioux Falls Police Dept. , Sioux Falls, SD, 2004 (40 hrs)
•   Shooting Reconstruction/Officer-Involved Shootings, Lewis & Clark Co. S.O., Helena, MT, 2004 (40 hrs)
•   Analysis/Reconstruction of Violent Crimes, St. Louis Co. Reg. Police Academy, St. Louis, MO, 2005 (40 hrs)
•   Investigating Officer-Involved Shootings, Natick Police Department, Natick, MA, 2005 (16 hrs)
•   Advanced Shooting Incident Reconstruction, Suffolk Co. Crime Lab, Hauppague, NY, 2005 (24 hrs)
•   Shooting Incident/Officer-Involved Shooting Reconstruction, Center for Public Safety, Northwestern
    University, Evanston, Illinois, 2005 (40 hours)
•   Sexually-Related Violent Crime, Texas Rangers Annual Conference, Spring, Texas, 2005 (4 hrs)
•   Introduction to Shooting Reconstruction, Texas DPS Training Academy, Austin, Texas, 2005 (24 hrs)
•   Advanced Trajectory Analysis, Federal Bureau of Investigation, Dallas, Texas, 2005 (40 hours)
•   Introduction to Shooting Reconstruction, Minneapolis Police Dept., Minneapolis, WI, 2005 (40 hrs)
•   Shooting Incident/Officer-Involved Shooting Reconstruction, Mississippi State Crime Lab, Jackson, MS
    2005 (40 hrs)

                                                                                                                    4
•   Processing Violent Crime Scenes, Federal Bureau of Investigation, Dallas, Texas, 2005 (8 hours)
•   Shooting Incident/Officer-Inv. Shooting Reconstruction, Texas DPS Academy, Austin, TX, 2005 (40 hrs)
•   Introduction to Shooting Reconstruction, Charlottesville PD, Charlottesville, Virginia, 2005 (24 hrs)
•   Homicide Investigation, Texas DPS Training Academy, Austin, Texas, 2005 (8 hours)
•   Introduction to Shooting Reconstruction, Las Vegas Metro Police, Las Vegas, NV, 2006 (24 hrs)
•   Advanced Shooting Reconstruction, Las Vegas Metro Police, Las Vegas, NV, 2006 (24 hrs)
•   Shooting Reconstruction/Officer-Involved Shootings ,St. Louis Co. Police Academy, St. Louis, MO,
    2006 (40 hrs)
•   Shooting Reconstruction/Officer-Involved Shootings, Austin Police Academy, Austin, TX, 2006 (40 hrs)
•   Footwear/Tire Tread Evidence, Austin Police Academy, Austin, TX, 2006 (24 hrs)
•   The Analysis & Reconstruction of Violent Crimes, Austin Police Academy, Austin, TX, 2006 (24 hrs)
•   Introduction to Bloodstain Pattern Analysis, Dallas Police Academy, Dallas, TX, 2006 (24 hrs)
•   Advanced Shooting Reconstruction, East Texas Police Academy, Kilgore, TX, 2006 (24 hrs)
•   Special Topics in Shooting Reconstruction, Texas Rangers In-Service Training Conference, Austin,
    TX, 2006 (4 hrs)
•   Shooting Incident/Officer-Involved Shooting Reconstruction, Center for Public Safety, Northwestern
    University, Evanston, Illinois, 2006 (40 hours)
•   Shooting Incident/Officer-Involved Shooting Reconstruction, Garland PD, Garland, TX, 2007 (40 hrs)
•   Special Topics in Shooting Reconstruction, NYPD, Jamaica, Queens, NY, 2007 (24 hours)
•   The Analysis & Reconstruction of Violent Crimes, NYPD, Jamaica, Queens, NY, 2007 (24 hours)
•   Shooting Incident Reconstruction, Madison PD, Madison, WI, 2007 (24 hrs)
•   Shooting Incident Reconstruction, Chatauqua County Sheriff’s Office, Mayville, NY, 2007 (40 hrs)
•   Shooting Incident Reconstruction, Texas DPS Training Academy, Austin, TX, 2007 (40 hours)
•   Advanced Shooting Reconstruction, Texas DPS Training Academy, Austin, TX, 2007 (40 hours)
•   Shooting Reconstruction/Officer-Involved Shootings ,St. Louis Co. Police Academy, St. Louis, MO,
    2007 (40 hrs)
•   Advanced Shooting Reconstruction, St. Louis Co. Police Academy, St. Louis, MO, 2007 (24 hrs)
•   Fracture Match Identification, St. Louis Co. Police Academy, St. Louis, MO, 2007 (16 hrs)
•   Advanced Shooting Incident Reconstruction, Vancouver P.D., Vancouver, WA, 2008 (40 hrs)
•   Advanced Shooting Incident Reconstruction, Texas Tech Univ. Inst. of Forensic Sci., 2008 (24 hrs)
•   Crime Scene Analysis & Reconstruction, East Texas Police Academy, Kilgore TX, 2008 (24 hrs)
•   Shooting Incident/Officer-Involved Shooting Reconstruction, Center for Public Safety, Northwestern
    University, Evanston, Illinois, 2008 (40 hours)
•   Introduction to Crime Scene photography, , East Texas Police Academy, Kilgore TX, 2008 (16 hrs)
•   Shooting Incident Reconstruction, New Hampshire State Police, Concord, NH, 2008 (40 hrs)
•   Advanced Shooting Incident Reconstruction, , New Hampshire State Police, Concord, NH, 2008 (24 hrs)
•   Shooting Incident Reconstruction, Clackamus Co. Sheriff’s Office, Oregon City OR, 2008 (40 hrs)
•   Crime Scene Analysis & Reconstruction, St. Louis Co. Police Academy, St. Louis, MO, 2008 (24 hrs)
•   Fracture Match Identification, St. Louis Co. Police Academy, St. Louis, MO, 2008 (16 hrs)
•   Shooting Incident Reconstruction, Texas DPS Training Academy, Austin, TX, 2008 (24 hrs)
•   Advanced Shooting Reconstruction, Texas DPS Training Academy, Austin, TX, 2008 (24 hrs)
•   Officer-Involved Shooting Investigation, Minneapolis Police Dept., Minneapolis, MN, 2008 (24 hrs)
•   Advanced Shooting Reconstruction, Georgia Bureau of Investigation., Forsyth, GA, 2009 (24 hrs)
•   Advanced Shooting Reconstruction, Ohio Bureau of Investigation., Columbus, OH, 2009 (24 hrs)
•   Shooting Incident Reconstruction, St. Louis Co. Police Academy, St. Louis, MO, 2009 (24 hrs)
•   Intro. to Crime Scene/Accident Photography, , St. Louis Co. Police Acad., St. Louis, MO, 2009 (16 hrs)
•   Shooting Incident Reconstruction, Center for Public Safety, Northwestern University, Evanston, Illinois
    2006 (32 hours)
•   Shooting Incident Reconstruction, Bureau of Indian Affairs, Albuquerque, NM, 2009 (24 hrs)
•   Shooting Incident reconstruction, El Paso Police Academy, El Paso, TX, 2010 (32 hrs)
•   Shooting Incident Reconstruction, St. Louis Co. Police Academy, St. Louis, MO, 2010 (24 hrs)
•   Inv. Officer-Involved Shootings, St. Louis Co. Police Academy, St. Louis, MO, 2010 (24 hrs)
•   Shooting Incident Reconstruction, Center for Public Safety, Northwestern University, Evanston, Illinois
    2010 (32 hours)
•   Specialized Topics in Shooting Reconstruction, New Jersey State Police Academy, 2010 (4 hrs)
                                                                                                              5
•   Specialized Topics in Shooting Reconstruction, SWAFS Conference, Grapevine, TX, 2010 (4 hrs)
•   Shooting Incident Reconstruction, East Texas Police Academy, Kilgore, TX, 2011 (24 hrs)
•   Bloodstain Pattern Analysis, East Texas Police Academy, Kilgore, TX, 2011 (24 hrs)
•   Crime Scene Reconstruction, NYPD, Jamaica, Queens, NY, 2011 (16 hrs)
•   Shooting Incident Reconstruction, TX DPS Academy, Austin, TX, 2011 (24 hrs)
•   Shooting Incident Reconstruction, St. Louis Co. Police Academy, St. Louis, MO, 2011 (24 hrs)
•   Inv. Officer-Involved Shootings, St. Louis Co. Police Academy, St. Louis, MO, 2011 (24 hrs)
•   Shooting Incident Reconstruction, Center for Public Safety, Northwestern University, Evanston, Illinois
    2011 (24 hours)
•   Advanced Shooting Reconstruction, Center for Public Safety, Northwestern University, Evanston, Illinois
    2011 (24 hours)
•   Shooting Incident Reconstruction, NYPD, Jamaica, Queens, NY, 2011 (24 hrs) – Group I
•   Shooting Incident Reconstruction, Chicago Independent Police Review Authority, Evanston, Illinois
    2011 (24 hrs)
•   Shooting Incident Reconstruction, NYPD, Jamaica, Queens, NY, 2011 (24 hrs) – Group II
•   Advanced Shooting Reconstruction, NYPD, Jamaica, Queens, NY, 2012 (24 hours) – Group I
•   Shooting Incident Reconstruction, NYPD, Jamaica, Queens, NY, 2012 (24 hrs) – Group III
•   Advanced Shooting Reconstruction, NYPD, Jamaica, Queens, NY, 2012 (24 hours) – Group II
•   Special Topics in Crime Scene Investigation, El Paso Police Dept., 2012 (16 hours)
•   Shooting Incident Reconstruction, Center for Public Safety, Northwestern University, Evanston, Illinois
    2012 (24 hours)
•   Advanced Shooting Reconstruction, Center for Public Safety, Northwestern University, Evanston, Illinois
    2012 (24 hours)
•   Shooting Incident Reconstruction, St. Louis Co. Police Academy, St. Louis, MO, 2012 (24 hrs)
•   Inv. Officer-Involved Shootings, St. Louis Co. Police Academy, St. Louis, MO, 2012 (24 hrs)
•   Shooting Incident Reconstruction, Missoula Police Department, Missoula, MT, 2012 (24 hrs)
•   Shooting Incident Reconstruction, Bannock Co. S.O., Pocatello, ID, 2012 (24 hours)
•   Shooting Incident Reconstruction, NYPD, Jamaica, Queens, NY, 2013 (24 hrs) – Group IV
•   Fracture Match Identification, Nebraska State Crime Lab, Omaha, NE, 2013 (24 hrs)
•   Advanced Shooting Reconstruction, NYPD, Jamaica, Queens, NY, 2013 (24 hrs)
•   Shooting Incident Reconstruction, Center for Public Safety, Northwestern University, Evanston, Illinois
    2013 (24 hours)
•   Advanced Shooting Reconstruction, Center for Public Safety, Northwestern University, Evanston, Illinois
    2013 (24 hours)
•   Shooting Incident Reconstruction, St. Louis Co. Police Academy, St. Louis, MO, 2013 (24 hrs)
•   Inv. Officer-Involved Shootings, St. Louis Co. Police Academy, St. Louis, MO, 2013 (24 hrs)
•   Fracture Match Identification, Nebraska State Police, Omaha, NE, 2013 (24 hrs)
•   Shooting Incident Reconstruction, East Texas Police Academy, Kilgore, TX, 2014 (24 hrs)
•   Shooting Incident Reconstruction, St. Louis Co. Police Academy, St. Louis, MO, 2014 (24 hrs)
•   Inv. Officer-Involved Shootings, St. Louis Co. Police Academy, St. Louis, MO, 2014 (24 hrs)
•   Shooting Incident Reconstruction, Center for Public Safety, Northwestern University, Evanston, Illinois
    2014 (24 hours)
•   Shooting Incident Reconstruction, New York State Police, Albany, NY, 2014 (40 hrs)
•   Advanced Shooting Reconstruction, New York State Police, Albany, NY, 2014 (24 hrs)
•   Advanced Shooting Reconstruction, Center for Public Safety, Northwestern University, Evanston, Illinois
    2014 (24 hours)
•   Shooting Incident Reconstruction, Montana Div. of Crim. Inv., Billings, MT, 2014 (40 hrs)
•   Shooting Incident Reconstruction, Center for Public Safety, Northwestern University, Evanston, Illinois
    2015 (24 hours)

Academic classes:

I was a full time faculty member (rank of Principle Lecturer) in the department of criminal justice at the University
of North Texas and regularly taught the following undergraduate classes and coordinated the criminalistics
certificate program at the university that I developed in concert with the chemistry and biology departments:

                                                                                                                        6
         •   CJUS 3330 – Introduction to Criminalistics
         •   CJUS 4370 – Advanced Criminalistics I
         •   CJUS 4380 – Advanced Criminalistics II
         •   CJUS 4390 – Crime Scene Investigation

Additionally, I taught the following graduate classes, on a rotating basis, each year during my 14 years at the university:

         •   CJUS 5800 – Crime Scene Reconstruction
         •   CJUS 5800 – Bloodstain Pattern Analysis
         •   CJUS 5800 – Shooting Incident Reconstruction
         •   CJUS 5900 – Directed Studies (graduate research projects conducted under my supervision)

Publications:

         •   “Reaction of Azobenzene with Triphenylphosphine,” co-authored with R.E. Humphrey, Journal of
             Organic Chemistry, 1971
         •   “A Procedure for the Isolation and Identification of LSD in a Single Dosage Unit (The Microdot Tablet),”
             Microgram, 1976
         •   “A Comparison of Decomposition Products from Selected Burned Materials with Common Arson
             Accelerants,” co-authored with R.W. Clodfelter, Journal of Forensic Sciences, 1977
         •   “An Examination of Selected Automobile Rubber Bumper Guards,” co-authored with R.W. Clodfelter,
             Journal of Forensic Sciences, 1977
         •   “Techniques for Extraction of Spermatozoa from Stained Clothing: A Critical Review,” Journal of
             Forensic Sciences, 1977
         •   “Tannic Acid as a Field Test for Caffeine,” Microgram, 1982
         •   “Toy Store Bomb Paraphernalia,” AFTE Journal, 1984
         •   “Forensic Aspects of Shotshell Buffers,” AFTE Journal, 1984
         •   “Enhancement of Footwear Impressions on Glass,” co-authored with R.A. Erfert, SWAFS Journal, 1985
         •   “Stripping of Lead Bullets in a Browning High Power Pistol,” AFTE Journal, 1988
         •   “The Browning of Firearms Serial Numbering System,” AFTE Journal, 1988
         •   “An Anti-Splashback Lid for Water Traps,” AFTE Journal, 1988
         •   “A Preliminary Report on the Application of Fiber-Optic Videomicroscopy to Firearm and Tool Mark
             Examination,” AFTE Journal, 1990
         •   “Class Characteristics of Mossberg C-Lect-Choke Barrels with Factory Porting,” AFTE Journal, 1990
         •    “The Examination of Goodyear Neolite Cowboy Walking Boot Heels,” SWAFS Journal, 1992
         •   “The Application of Fiber-Optic Videomicroscopy to Firearm and Tool Mark Examination- A Further
             Look,” AFTE Journal, 1993
         •   “Calculation of Trajectory Angles Using an Inexpensive Angle Gauge,” AFTE Journal, 1993
         •   “Gunshot Residue Testing of Blood Stained Garments,” AFTE Journal, 1993
         •   “Gunshot Residue Testing of Blood Stained Garments,” SWAFS Journal, 1994
         •   “The Use of Hand-Held Laser Pointers in the Reconstruction of Events at Crime Scenes,” co-authored
             with B.M. Courtney, SWAFS Journal, 1994
         •   “The Portable Scopeman- A Powerful New Crime Scene Tool,” SWAFS Journal, 1996
         •   “Some Observations on Blood Back-Spatter,” SWAFS Journal, 1997
         •   “A New and Economical Forensic Light Source for Crime Scene and Laboratory Use,” SWAFS Journal,
             2003
         •   “Recognition and Documentation of Bullet Ricochet Characteristics and Predicting Directionalities,”
             SWAFS Journal, 2003
         •   “A Compact Laser Protractor and its Use in Shooting Reconstruction,” SWAFS Journal, 2004
         •   “Estimation of Caliber for Distorted Bullets,” SWAFS Journal, 2004
         •   “Determination of Lateral Angles for Bullet Holes in Windshields,” SWAFS Journal, 2005
         •   “Making Knife Blade Test Impressions,” SWAFS Journal, 2007
         •   “A Simplistic Approach to Demonstrative Evidence in Complex Shootings”, SWAFS Journal, 2008
         •    “A Comparison of Some Selected 00 Buckshot Pellet Patterns”, AFTE Journal, 2009
         •   “Some Thoughts on Accreditation, Certification and Bad Behavior in Crime Labs”, Forensic Evidence,
             2010
                                                                                                                     7
        •    “Winchester Hi-Density Buffer”, AFTE Journal, 2010
        •    “The Need for Bullet Deflection Training for Field Investigators”, Forensic Science Policy and
             Management: An International Journal, 2010
        •    “Pseudo-HVIS: An Empirical Study”, SWAFS Journal, 2010
        •    “An Unusual Example of Scene Staging”, Evidence Technology Magazine, 2010
        •    “A Comparison of Several Substrates Used for Gunpowder Stippling Evaluations”, AFTE Journal, 2011
        •    “Civilianization of Crime Scene Units – A Growing Trend”, SWAFS Journal, 2011
        •    “Shooting Reconstruction by iPhone”, SWAFS Journal, 2011
        •    “State Mandated Accreditation in Texas – A Look Back and a Look to the Future”, Forensic Science
             Policy and Management: An International Journal,2012
        •    “Terminology in Forensics: Its Use and Abuse”, Evidence Technology Magazine, July-August 2014
        •    “Maximizing Crime Lab Results”, Evidence Technology Magazine, January-February 2015

Books Contributed To/Written:

        •    Mozyani, A. and Noziglia, C., “The Forensic Laboratory Handbook” (chapter on Firearm/Tool Mark
             identification), Humana Press: New Jersey, 2005 (revised 2010 – 2nd edition)
        •    Hueske, E.E., “The Analysis and Reconstruction of Shooting Incidents”, CRC Press/Taylor
             & Francis: Boca Raton, 2006 (2nd edition to be released late 2015 – early 2016)
        •    Hueske, E.E., “Fingerprints and Firearms”, Essentials of Forensic Science Series, Facts on File: New
             York, 2009

Training Videos Written/Produced (Through the Law Enforcement Training Network of Carrollton, Texas, 2002-03):

        •    “Bloodstain Pattern Analysis I”
        •    “Bloodstain Pattern Analysis II”
        •    “Blood Spatter in Shooting Incidents”
        •    “Bloodstain Evidence Documentation”
        •    “The Proper Use of Trajectory Rods”
        •    “Bullet Ricochet Phenomena I”
        •    “Bullet Ricochet Phenomena II”
        •    “Finding Invisible Footwear Impressions at Crime Scenes”
        •    “Photographing & Casting Impression Evidence”
        •    “Tire Tread Evidence Deductions”
        •    “Producing Test or Elimination Impressions”
        •    “The Use of Gunshot Residue in Distance Determinations”
        •    “Cartridge Case Ejection Pattern Testing”

Media Appearances

        •    Appeared on national television in pilot program on MSNBC’s “Verdict: You Decide” regarding State
             of Texas vs. Richard Hicks, Fall, 2008
        •    Appeared on national television in Identification Discovery program “Forensics: You Decide” regarding
             State of Oklahoma vs. Gregory Maurek, Fall, 2009

Professional Offices Held:

        Association of Firearm and Tool Mark Examiners:

              •    Reviewer for AFTE Journal, 1989-2009

        Southwestern Association of Forensic Scientists:

             •    Program Chairman, 1984
             •    Member, Board of Directors, 1986-1988
             •    Chair of Professional Development, 1988-1990
                                                                                                                     8
           •     SWAFS Journal Editor, 1988-1992
           •     President, 1993-1994
           •     Chairman, Board of Directors, 1994-1995
           •     Fall Meeting Workshop Chair, 1993

       American Society of Crime Lab Directors:

           •     Member, Board of Directors, 1986-1989
           •     Chair, Publication Committee, 1986-1987
           •     Chair, Membership Committee, 1987-1989
           •     Laboratory Accreditation Inspector, 1987-1995
           •     Laboratory Accreditation Board Member, 1996
           •     Forensic Science Operations and Program Committee, 1988-1991
           •     Member, Management Committee, 1992-1994
           •     Chair, Crime Scene Investigation Standards Committee, 1996

Advisory Board Membership

           •     2004 served as a member of the NYPD Laboratory Accreditation Advisory Board
           •     2006-2007 served as a member of the Crime Laboratory Review Board for the Houston Police Dept.

Awards/Honors:

           •     “Distinguished Member Award,” Association of Firearm and Tool Mark Examiners (AFTE),1988
           •     “James Zotter Award,” SW Assn. of Forensic Scientists, 1991, (“For Outstanding
                  Dedication and Contributions to the SW Association of Forensic Scientists and Forensic Science”)
           •     “Best Technical Paper,” Southern and SW Assns. of Forensic Scientists, 1992, “The Use
                 of Videomicroscopy in Footwear Comparisons”
           •     “Best Technical Paper,” SW Assn. of Forensic Scientists, 1993, “The Reconstruction of a
                 Double Homicide near Ashfork, Arizona”
           •      “Best Technical Paper,” Southern and SW Associations of Forensic Scientists Joint Conference,
                 1994, “The Use of Hand-Held Laser Pointers in the Reconstruction of Events at Crime Scenes,”
                  co-authored with Max Courtney
           •     Awarded Emeritus status in the American Society of Crime Laboratory Directors, 1996
           •     Awarded Emeritus status in the Southwestern Association of Forensic Scientists, 1996
           •     Co-recipient of the annual MLK Award for Community service in 2007 for work done on the
                 Houston Crime Lab project (Review of Firearms Cases)
           •     Co-recipient of award for “Top 10 Books for Youth” in 2009 for “Fingerprints & Firearms”
           •     “Distinguished Faculty Award”, University of North Texas, 2012




                                                                                                                     9